Fourth Court of Appeals
                                   San Antonio, Texas
                                            July 1, 2016

                                       No. 04-16-00419-CR

                              Antrail Jadaveonte LE MUNERLYN,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 437th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR9397
                        Honorable Lori I. Valenzuela, Judge Presiding


                                          ORDER

        A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal
in which the trial court judge certifies that the underlying criminal case “is a plea-bargain case,
and the defendant has NO right of appeal.” It is therefore ORDERED that the trial court clerk
electronically file a clerk’s record, no later than July 11, 2016, containing the following
documents:

       1.      All pre-trial orders and the related pre-trial motions;

       2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and
               Stipulations, and all other documents relating to the defendant’s plea bargain;

       3.      The judgment;

       4.      All post-judgment motions and orders;

       5.      The notice of appeal;

       6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

       7.      The criminal docket sheet.
The clerk of this court is ORDERED to send a copy of this order to the attorneys of record, the
trial court clerk, and the court reporter(s) responsible for preparing the reporter’s record in this
appeal.

       All other appellate deadlines are suspended pending further order of this court.




                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court